Order, Family Court, Bronx County (Stewart Weinstein, J.), entered on or about February 5, 1998, which granted the petition of the New York State Office of Children and Family Services to extend appellant’s placement with that agency and extended his placement for a period of 12 months, unanimously affirmed, without costs.
The Office of Children and Family Services (OCFS) demonstrated good cause for late filing of the petition for extension of placement (Family Ct Act § 355.3 [2]), given that the reason for the delay was OCFS’ decision to await final determination of appellant’s new criminal proceeding, which was expected to terminate with an incarcerative sentence (removing jurisdiction from the presenting agency) but in fact resulted in a probationary sentence. Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.